     HEATHER E. WILLIAMS, SBN #122664
1    Federal Defender
     LINDA C. ALLISON, State Bar #179741
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700/ Fax: (916) 498-5710
4    linda.allison@fd.org
5    Attorney for Defendant
     TRAVARES L. VAUGHN
6
                              IN THE UNITED STATES DISTRICT COURT
7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9
     UNITED STATES OF AMERICA,                  )   Case No. 2:18-PO-00164-DB
10                                              )
                       Plaintiff,               )   STIPULATION AND [PROPOSED ORDER]
11                                              )   VACATING STATUS CONFERENCE
     vs.                                        )
12                                              )   Date: April 2, 2019
     TRAVARES L. VAUGHN,                        )   Time: 10:00 a.m.
13                                              )   Judge: Hon. Deborah Barnes
                      Defendant.                )
14                                              )
                                                )
15
            It is hereby stipulated between Assistant United States Attorney Justin Lee attorney for
16
     the United States of America and Assistant Federal Defender Linda C. Allison, attorney for the
17
     defendant Travares L. Vaughn. that the defendant has satisfied his probation conditions and the
18
     status conference set for April 2, 2019 at 10:00 a.m., should be vacated.
19
                                                    Respectfully submitted,
20
                                                    HEATHER E. WILLIAMS
21                                                  Federal Defender
22
     Date: February 28, 2019                        /s/Linda Allison
23                                                  LINDA ALLISON
                                                    Assistant Federal Defender
24                                                  Attorney for Defendant
                                                    TRAVARES L. VAUGHN
25
26
27   Date: February 28, 2019                        /s/ Justin Lee
                                                    JUSTIN LEEE
28                                                  Assistant United States Attorney
1                                            ORDER
2
3           IT IS HEREBY ORDERED that the status conference set for April 2, 2019 is hereby
4    vacated.
5    Dated: February 28, 2019
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
